 

AO 91 (Rev. ll/ll) Criminal Complaint

 

UNITED STATES DISTRICT CoURT

for the

Eastem District of Wisconsin

 

 

 

United States of America )
v. )
Ramon Prado ) Case NO°
XX/XX/1939 ) 18-MJ~1304
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 10/02/2013 in the county of MilWHUK€€ in the
Eastern District of Wisconsin , the defendant(s) violated:
Code Section Oj”ense Description
Tile 18, U.S.C. Section 111 Assault of an employee of the United States

This criminal complaint is based on these facts:

See attached affidavit

d Continued on the attached sheet.

/,

 

 

`~\__/// Cornplaz`nant 's signature

Rober‘t J. O’Connor, Deputy USl\/|S

 

Prz`ntea’ name and title

Sworn to before me and signed in my presence.

     

 

Judge ’s Signa

City and State; l\/|ilwaukee, Wisconsin Honorab|e Wi||iam E. Duffin

 

Pn`ntea' name and title

Case 2:18-cr-00192-LA Filed 10/02/18 Page 1 of 2 Document 1

 

 

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Robert J. O’Connor, being duly sworn, depose and state as follows:

l. l arn a senior inspector employed by the United States Marshal Service (USMS),
United States Department of Justice, and I am assigned to the Eastern District of
Wisconsin. l have been employed by the United States Marshal Service for 19 years and
10 months l am the judicial security inspector and I am responsible for the safety and
security of United States Courthouses in the Eastern District of Wisconsin, and
courthouse personnel Within the Eastern District of Wisconsin. l have received training
for my position Within the USMS. l am a law enforcement officer of the United States
Within the meaning of Title l8, United States Code, Section 25 l0(7).

2. Because this affidavit is submitted for the limited purpose of establishing
probable cause, l have not set forth each and every fact known to me regarding this
offense

3. On October 2, 2018, While on duty I received information that the defendant,
Ramon Prado, entered the MilWaukee Federal Building Courthouse, located at 517 E. '
Wisconsin Avenue, Milwaukee Wl, Milvvaukee County, Eastern District of Wisconsin. l 4
learned through other United States Marshal Service employees that the defendant Was in 1
the l\/larshal Service lobby on the 7th floor asking to speak With someone from the United j
States Marshal Service. '

4. A deputy marshal arrived, identified himself, and spoke to the defendant lt Was
unclear What the defendant requested Shortly thereafter, your affiant arrived, identified
himself, and also engaged the defendant in conversation At one point towards the end of
the conversation, the defendant made mention of punching people. The defendant asked,
“Which one of you gets to be punched first.” Your affiant indicated that the meeting Was
over, and that no one Was going to be assaulted The defendant Was iiirther informed by
your affiant that he Was not permitted to assault anyone in the federal courthouse, and if
he did so he Would be arrested

5. The defendant said he Was looking to be arrested, and your affiant terminated the
meeting. When both the defendant and your affiant stood up, the defendant punched your
affiant in the jaw. This entire incident Was video recorded.

 

Case 2:18-cr-00192-LA Filed 10/02/18 Page 2 of 2 Document 1

